Citation Nr: 1529376	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-27 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for bilateral hearing loss.  

4. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs  (VA) Regional Office (RO) in St. Petersburg, Florida.

In the May 2011 rating decision, the RO denied the Veteran's claim of service connection for PTSD, a bilateral knee condition, tinnitus, and for bilateral hearing loss.  In his March 2012 notice of disagreement (NOD), the Veteran only objected to the denial of service connection for PTSD, a bilateral knee condition, and for tinnitus.  Nonetheless, the RO issued a statement of the case (SOC) in August 2013 which, in addition to the issues discussed in the NOD, also reaffirmed the denial of service connection for bilateral hearing loss.  Thereafter, in September 2013, the Veteran filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) which indicated a desire to appeal all issues listed in the SOC. Appellate review is initiated by the filing of a NOD and completed by the filing of a substantive appeal following the issuance of a SOC.  38 U.S.C.A § 7105 (West 2014).  The Board also has jurisdiction over claims where the Veteran is led to believe that VA had jurisdiction, even if there is no NOD or substantive appeals as to that claim.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, because the RO issued a SOC that addressed bilateral hearing loss, and because the Veteran then filed a VA Form 9 indicating a desire to appeal that issue along with the other issues on appeal, the Board finds that it has jurisdiction over that claim.

The issues of entitlement to service connection for a bilateral knee disability and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



FINDING OF FACT

1.  The Veteran's tinnitus had onset during active service.

2.  The Veteran has experienced symptoms of tinnitus since its onset.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309  (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for tinnitus, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Veteran contends that he experienced acoustic trauma during active service, in particular exposure to jet engine and other aircraft noise while operating flight deck landing lights.  He asserts that he began to experience ringing in the ears during his period of overseas service.  He now seeks service connection for tinnitus.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see also See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A Veteran is competent, as a layperson to testify as to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation").  Further, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("Lay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet App. 465, 469 (1994))).   

At the outset, the Board notes that the Veteran has a present diagnosis of tinnitus.  A review of the Veteran's service treatment records do not indicate any complains of or treatment for tinnitus in service, however, the Veteran has testified that his tinnitus had onset in service and continues to this day.  He has provided testimony regarding his exposure to loud aircraft noise.  VA also has conceded moderate acoustic trauma as the result of his in-service work as an electrician's mate/repairman.  Thus, the issue at hand is the third Shedden element, namely, a nexus between the Veteran's present disability and in-service acoustic trauma.

In May 2011 the Veteran was afforded a VA examination in connection with his claim for service connection for tinnitus and bilateral hearing loss.  In that examination, the VA examiner gave a present diagnosis of tinnitus with onset during service.  She then stated that she cannot resolve the issue of etiology of the Veteran's tinnitus without resorting to speculation.  In support of this statement, the VA examiner contended that an affirmative or negative opinion could not be given because the Veteran was only administered whisper tests during service which do not account for high frequency hearing loss prior to service.  She also noted that it is likely that aging, high blood pressure, and general health issues may have contributed to his tinnitus, but that it would be speculative to allocate a degree of his tinnitus to any or each of those etiologies.  

For reasons that will be discussed in the below remand, the Board finds that the May 2011 opinion is inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Regardless, even presuming that the opinion was adequate, it would not assist the Veteran in establishing service connection for tinnitus.  A statement which relies on the inability to come to an opinion provides neither positive nor negative support for service connection.  Therefore it is not pertinent evidence, one way or the other, regarding service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009); see also Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (finding that if the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise).  Thus, while the May 2011 opinion does not nullify the Veteran's claim, neither does this opinion support it.    

The Board acknowledge that an etiology opinion has not been provided relating the Veteran's present tinnitus to his active service.  An alternative method of establishing the third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a), to include certain chronic diseases of the organic nervous system, such as tinnitus. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed Cir. 2013).  Service connection for tinnitus (as an organic disease of the nervous system) also may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The Veteran has asserted that he first perceived ringing in his ears while stationed overseas on active duty.  He also asserts that those symptoms have persisted to the present, a factor which the May 2011 VA examiner recorded as medical fact.  As there is nothing in the record to indicate that the Veteran's account in this regard is anything less than credible, and the manifestation of tinnitus itself provides the basis to assign a compensable evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014), the Board is satisfied that the record shows both a manifestation of tinnitus within 1 year of the Veteran's service separation as well as a continuity of tinnitus symptomatology since service, satisfying the third criteria for direct service connection.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  See also 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's full medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran has appealed a denial of service connection for PTSD.  A review of the record indicates that the Veteran has been treated by a private physician for "symptoms of posttraumatic stress disorder" since at least 2007.  The Veteran reported nightmares, depression and other PTSD type-symptoms to VA clinicians between February 2010 and April 2011.  The Veteran sought weekly therapy through the Vet Center for issues such as sleep problems, anxiety, flashbacks and nightmares between March 2010 and February 2011.  

In April 2011, the Veteran was afforded a VA PTSD examination in connection with his claim.  The VA examiner conducted a psychological assessment and concluded that it was beyond the scope of the examination to fully evaluate the Veteran's symptoms, and given the score on the structured inventory for malingered symptomatology (SIMS), endorsement of his symptoms was in question.  The VA examiner further explained that a current diagnosis of PTSD was not possible due to unreliable self-report and positive findings on the SIMS, calling into question the Veteran's response style.  The VA examiner then gave a diagnosis of major depression with psychotic features which she opined was consistent with the Veteran's presentation, history of hospitalizations, and other past treatment.  

The Board finds that the April 2011 VA PTSD examination is inadequate for VA adjudication purposes.  First, the Board finds that the VA examiner did not provide a reasoned explanation for rejecting a prior diagnosis of PTSD, when previous VA and private clinicians have found a diagnosis to be a medical possibility.  Second, the Board notes that, although the VA examiner did provide a diagnosis of major depression with psychotic features, she did not provide an etiology opinion as to whether or not that condition is related to the Veteran's service, to include his stressors

Regarding the Veteran's claim for service connection for a bilateral knee disability, in April 2011, the Veteran was afforded a VA joints examination in connection with his claim.  The VA examiner took a detailed history and conducted a physical examination before providing a diagnosis of bilateral knee strain, status post-surgical repairs.  He also stated that a more precise diagnosis cannot be rendered  as there is no objective data to support a more definitive diagnosis. He also stated that he could not resolve the issue of causation without resorting to mere speculation as the Veteran sustained knee injuries prior to, during, and post active service and it cannot be determined to any degree of certainty which injury, surgical intervention, or aging factors contributed to the current condition.  

The Board finds that the April 2011 VA joints examination is inadequate for VA adjudication purposes.  First, the Board notes that the VA examiner, a nurse practitioner, gave a diagnosis of bilateral knee strain, stating that there is insufficient data to support a more definitive diagnosis, however, the Board notes that the Veteran has submitted private treatment records by a specialist in sports medicine which gave a diagnosis of bilateral osteoarthritis of the knees as early as July 2001.  The VA examiner did not provide any discussion of the Veteran's private treatment, or why a diagnosis of osteoarthritis must be rejected.

Additionally, VA must consider all possible theories of entitlement raised by the claimant or by the evidence of record.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  Here, the Veteran contends that his present knee disability was caused by several injuries sustained while in service.  The Veteran also injured both knees and required knee surgery prior to entering service.  At the very least, the Board finds that the evidence of record raises the theory of entitlement to service connection based on in-service aggravation of a pre-service disability.  Thus, a remand is necessary because the April 2011 VA joints examiner did not address the issue of aggravation.

Finally, concerning the claim for service connection for bilateral hearing loss, the Board notes that the Court has held that "an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board must ensure that any such finding is well supported by the facts and data and reflects that the examiner considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id.; see also Nieves-Rodriguez, 22 Vet. App. at 295.

In April 2011, the Veteran was afforded a VA audiology examination in connection with his claim for service connection for bilateral hearing loss.  In the resulting report, the examiner gave a diagnosis of bilateral hearing loss.  She then stated that she cannot resolve the issue of etiology of the Veteran's tinnitus without resorting to speculation.  In support of this statement, the VA examiner contended that an affirmative or negative opinion could not be given because the Veteran was only administered whisper tests during service which do not account for high frequency hearing loss prior to service.  She also noted that it is likely that aging, high blood pressure, and general health issues may have contributed to his tinnitus, but that it would be speculative to allocate a degree of his tinnitus to any or each of those etiologies.  

The Board finds that the April 2011 VA audiology examiner's opinion inadequate for VA adjudication purposes.  First, the VA examiner based her opinion on the lack of adequate testing results in the Veteran's service treatment records, namely that he was only administered whisper testing.  "[W]here there was no evidence of the Veteran's hearing disability until many years after separation from service, '[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service; the requirements of section 1110 would be satisfied.'" Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Thus, because the April 2011 VA audiology examiner's conclusion relied on a lack of evidence during service, the Board finds that this conclusion is inadequate for VA adjudication purposes.  

Further , a VA examination or opinion in connection with a hearing loss or tinnitus claim will be deemed inadequate if the examiner fails to comment on the Veteran's report of in-service injury and, instead, relies on the absence of evidence in his service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this case, while the April 2011 VA audiology examiner did consider other factors such as the Veteran's health history, she failed to discuss the in-service acoustic trauma which the Board has already conceded, as well as the Veteran's post-service history of noise exposure.  Thus, the Board finds that the April 2011 VA audiology examiner failed to consider all facts and assembled data, because the issue of acoustic trauma was not addressed in reaching the conclusion given.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for a bilateral knee disability, PTSD, and/or bilateral hearing loss since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

2.  Thereafter, schedule the Veteran for appropriate VA evaluation to determine the nature and etiology of his PTSD.  The claims file and a copy of this remand must be made available to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, if diagnosed, is related to active service or any incident of service.  If PTSD is diagnosed, then the clinician should identify the in-service stressor(s) which support this diagnosis or state if the diagnosis of PTSD is based on the Veteran's fear of hostile military or terrorist activity.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his knee disability.  The claims file and a copy of this remand must be made available to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral knee disability, if diagnosed, is related to active service or any incident of service.  The examiner also should state whether there is clear and unmistakable evidence that a bilateral knee disability existed prior to service and, if so, whether there is clear and unmistakable that pre-service bilateral knee disability was aggravated (permanently worsened) by active service or any incident of service, to include the Veteran's reported in-service knee injuries.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.    

4.  Return the claims file to the April 2011 VA audiology examiner or another appropriate clinician for an addendum opinion.  Based on a review of the claims file, the April 2011 VA audiology examiner or another appropriate clinician should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bilateral hearing loss is related to active service, to include his conceded in-service noise exposure.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The clinician is advised that the lack of contemporaneous service treatment records is not sufficient support for a negative nexus opinion.  

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


